Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 1 of 61              PageID #:
                                   8780



                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,                   CR. NO. 17-00582 JMS-WRP

                 Plaintiff,                  JURY INSTRUCTIONS

                         vs.

 KATHERINE P. KEALOHA;
 LOUIS M. KEALOHA;
 DEREK WAYNE HAHN;
 MINH-HUNG NGUYEN; GORDON
 SHIRAISHI,

               Defendants.


                               JURY INSTRUCTIONS

              Attached are the court’s jury instructions in numerical order as

 provided to the jury.




              DATED: Honolulu, Hawaii, June 26, 2019.




                                           /s/ J. Michael Seabright
                                          J. Michael Seabright
                                          Chief United States District Judge
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 2 of 61             PageID #:
                                   8781



                          COURT’S INSTRUCTION NO. 1

 Members of the Jury:

              You have now heard all of the evidence in the case and will soon hear

 final argument of the lawyers for the parties.

              It becomes my duty, therefore, to instruct you on the rules of law that

 you must follow and apply in arriving at your decision in the case.

              In any jury trial there are, in effect, two judges. I am one of the

 judges; the other is the jury. It has been my duty to preside over the trial and to

 determine what testimony and evidence is relevant under the law for your

 consideration. It is now my duty to instruct you on the law applicable to the case.




                                            1
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 3 of 61              PageID #:
                                   8782



                          COURT’S INSTRUCTION NO. 2

              You, as jurors, are the judges of the facts. But in determining what

 happened in this case—that is, in reaching your decision as to the facts—it is your

 sworn duty to follow the law I am now defining for you. Unless otherwise stated,

 you should consider each instruction to apply separately and individually to each

 defendant on trial.

              You must follow all of my instructions as a whole. You have no right

 to disregard or give special attention to any one instruction, or to question the

 wisdom or correctness of any rule I state to you. That is, you must not substitute or

 follow your own notion or opinion as to what the law is or ought to be. It is your

 duty to apply the law as I give it to you, regardless of the consequences.

              It is your duty to weigh and to evaluate all the evidence received in

 the case and, in that process, to decide the facts. It is also your duty to apply the

 law as I give it to you to the facts as you find them. You must decide the case

 solely on the evidence and the law. Do not allow personal likes or dislikes,

 sympathy, prejudice, fear, or public opinion to influence you. You should also not

 be influenced by any person’s race, color, religion, national ancestry, gender,

 profession, occupation, celebrity, or position in life or in the community. You will

 recall that you took an oath promising to do so at the beginning of the case.


                                            2
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 4 of 61              PageID #:
                                   8783



                           COURT’S INSTRUCTION NO. 3

              The indictment is not evidence. Each defendant has pleaded not

 guilty to the charges. Each defendant is presumed to be innocent unless and until

 the government proves the defendant guilty beyond a reasonable doubt. In

 addition, a defendant does not have to testify or present any evidence. A defendant

 does not have to prove innocence; the government has the burden of proving every

 element of the charges beyond a reasonable doubt.

              While the government’s burden of proof is a strict or heavy burden, it

 is not necessary that a defendant’s guilt be proved beyond all possible doubt. It is

 only required that the government’s proof exclude any “reasonable doubt”

 concerning a defendant’s guilt.

              A reasonable doubt is a doubt based upon reason and common sense,

 and may arise from a careful and impartial consideration of all the evidence, or

 from lack of evidence. Proof beyond a reasonable doubt is proof that leaves you

 firmly convinced that a defendant is guilty.

              If after a careful and impartial consideration with your fellow jurors of

 all the evidence, you are not convinced beyond a reasonable doubt that a defendant

 is guilty, it is your duty to find that defendant not guilty. On the other hand, if after

 a careful and impartial consideration with your fellow jurors of all the evidence,


                                            3
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 5 of 61          PageID #:
                                   8784



 you are convinced beyond a reasonable doubt that a defendant is guilty, it is your

 duty to find that defendant guilty.




                                          4
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 6 of 61             PageID #:
                                   8785



                          COURT’S INSTRUCTION NO. 4

              A defendant in a criminal case has a constitutional right not to testify.

 You may not draw any inference of any kind from the fact that a defendant did not

 testify; in other words, in arriving at your verdict, the law prohibits you from

 considering in any manner that a defendant did not testify.




                                           5
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 7 of 61             PageID #:
                                   8786



                          COURT’S INSTRUCTION NO. 5

              It is your duty to determine the facts, and in doing so, you must

 consider only the evidence I have admitted in the case. The term “evidence”

 includes the sworn testimony of the witnesses and the exhibits admitted in the

 record. Anything you may have seen or heard when the court was not in session is

 not evidence.

              Any statements, comments, objections, or arguments made by the

 lawyers are not evidence in the case. The function of the lawyers is to point out

 those things that are most significant or most helpful to their side of the case, and

 in doing so, to call your attention to certain facts or inferences that might otherwise

 escape your notice.

              In the final analysis, however, it is your own recollection and

 interpretation of the evidence that controls in the case. What the lawyers say is not

 binding upon you.




                                            6
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 8 of 61            PageID #:
                                   8787



                         COURT’S INSTRUCTION NO. 6

              Rules of evidence control what can be received into evidence. During

 the course of trial, when a lawyer asked a question or offered an exhibit into

 evidence and a lawyer thought that it was not permitted by the rules of evidence,

 that lawyer may have objected. If I overruled an objection, the question was

 answered or the exhibit received. If I sustained an objection, the question was not

 answered or the exhibit was not received.

              Whenever I sustained an objection to a question, you must not

 speculate as to what the answer might have been or as to the reason for the

 objection. You must not consider for any purpose any offer of evidence that was

 rejected, or any evidence that was stricken from the record; such matter is to be

 treated as though you had never known of it.




                                           7
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 9 of 61            PageID #:
                                   8788



                            COURT’S INSTRUCTION NO. 7

                 During the course of the trial I may have occasionally made

 comments to the lawyers, or asked questions of a witness, or admonished a witness

 concerning the manner in which he or she should respond to the questions of

 counsel. Do not assume from anything I said that I have any opinion concerning

 any of the issues in this case. Except for my instructions to you on the law, you

 should disregard anything I said during the trial in arriving at your own findings as

 to the facts.




                                            8
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 10 of 61               PageID #:
                                    8789



                           COURT’S INSTRUCTION NO. 8

               In this case, the parties have agreed, or stipulated, as to certain facts.

  This means that they agree that these facts are true. You should therefore treat

  these facts as having been conclusively proved.




                                             9
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 11 of 61            PageID #:
                                    8790



                           COURT’S INSTRUCTION NO. 9

               Evidence may be direct or circumstantial. Direct evidence is direct

  proof of a fact, such as the testimony of an eyewitness. Circumstantial evidence is

  indirect evidence, that is, proof of a chain of facts from which you could find that

  another fact exists, even though it has not been proved directly.

               So, while you should consider only the evidence in the case, you are

  permitted to draw such reasonable inferences from the testimony and exhibits as

  you feel are justified in the light of common experience. In other words, you may

  make deductions and reach conclusions which reason and common sense lead you

  to draw from the testimony and evidence in the case.

               You are to consider both direct and circumstantial evidence. The law

  permits you to give equal weight to both, but it is for you to decide how much

  weight to give to any evidence.




                                           10
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 12 of 61                PageID #:
                                    8791



                           COURT’S INSTRUCTION NO. 10

               Now, I have said that you must consider all of the evidence. This

  does not mean, however, that you must accept all of the evidence as true or

  accurate.

               You are the sole judges of the credibility or “believability” of each

  witness and the weight to be given to his or her testimony. In evaluating the

  testimony of a witness, you may consider: (1) the opportunity and ability of the

  witness to see or hear or know the things testified to; (2) the witness’ memory;

  (3) the witness’ manner while testifying; (4) the witness’ interest in the outcome of

  the case, if any; (5) the witness’ bias or prejudice, if any; (6) whether other

  evidence contradicted the witness’ testimony; (7) the reasonableness of the

  witness’ testimony in light of all the evidence; and (8) any other factors that bear

  on believability. You may accept or reject the testimony of any witness in whole

  or in part. That is, you may believe everything a witness says, or part of it, or none

  of it.

               Sometimes a witness may say something that is not consistent with

  something else he or she said. Sometimes different witnesses will give different

  versions of what happened. People often forget things or make mistakes in what

  they remember. Also, two people may see the same event but remember it


                                            11
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 13 of 61              PageID #:
                                    8792



  differently. You may consider these differences, but do not decide that testimony

  is untrue just because it differs from other testimony.

               However, if you decide that a witness has deliberately testified

  untruthfully about something important, you may choose not to believe anything

  that witness said. On the other hand, if you think the witness testified untruthfully

  about some things but told the truth about others, you may accept the part you

  think is true and ignore the rest.

               Inconsistencies or discrepancies in the testimony, or between the

  testimony of different witnesses, may or may not cause you to discredit such

  testimony. In weighing the effect of inconsistencies or discrepancies, whether they

  occur within one witness’s testimony or as between different witnesses, consider

  whether they result from innocent error or deliberate falsehood.

               Also, the weight of the evidence is not necessarily determined by the

  number of witnesses testifying as to the existence or non-existence of any fact.

  You may find that the testimony of a smaller number of witnesses as to any fact is

  more credible than the testimony of a larger number of witnesses to the contrary.




                                            12
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 14 of 61             PageID #:
                                    8793



                          COURT’S INSTRUCTION NO. 11

              In this case, certain witnesses testified as expert witnesses. The rules

  of evidence provide that if scientific, technical, or other specialized knowledge

  might assist the jury in understanding the evidence or in determining a fact in

  issue, a witness qualified as an expert by knowledge, skill, experience, training, or

  education may testify and state his or her opinion concerning such matters.

               Such opinion testimony should be judged like any other testimony.

  You may accept it or reject it, and give it as much weight as you think it deserves,

  considering the witness’ education and experience, the reasons given for the

  opinion, and all the other evidence in the case.




                                            13
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 15 of 61            PageID #:
                                    8794



                          COURT’S INSTRUCTION NO. 12

               A witness may be discredited or impeached by contradictory evidence

  by a showing that: (1) the witness testified falsely concerning a material matter; or

  (2) at some other time, the witness said or did something that is inconsistent with

  the witness’ present testimony; or (3) at some other time, the witness failed to say

  or do something that would be consistent with the present testimony had it been

  said or done.

               If you believe that any witness has been so impeached, then it is for

  you alone to decide how much credibility or weight, if any, to give to the testimony

  of that witness.




                                           14
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 16 of 61             PageID #:
                                    8795



                          COURT’S INSTRUCTION NO. 13

               You have heard testimony from Niall Silva, a witness who:

  (1) pleaded guilty to a crime arising out of the same or similar events for which the

  defendants are on trial, and (2) may receive benefits from the government in

  connection with this case. The guilty plea is not evidence against the defendants,

  and you may consider the plea only in determining the witness’s believability.

              For these reasons, in evaluating the testimony of Niall Silva, you

  should consider the extent to which or whether his testimony may have been

  influenced by any of these factors. In addition, you should examine the testimony

  of Niall Silva with greater caution than that of other witnesses.




                                            15
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 17 of 61             PageID #:
                                    8796



                         COURT’S INSTRUCTION NO. 14

              The testimony of a law enforcement officer should be weighed and

  considered, and credibility determined, in the same way as that of any other

  witness. A law enforcement officer’s testimony is not entitled to any greater

  weight, nor should you consider it more credible, than any other witness’

  testimony simply because it is given by a law enforcement officer.




                                          16
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 18 of 61             PageID #:
                                    8797



                            COURT’S INSTRUCTION NO. 15

                  The indictment charges that the offenses were committed “on or

  about” certain dates. The evidence need not establish with certainty the exact date

  of an alleged offense. It is sufficient if the evidence in the case establishes beyond

  a reasonable doubt that an offense was committed on a date reasonably near the

  date alleged.




                                            17
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 19 of 61           PageID #:
                                    8798



                          COURT’S INSTRUCTION NO. 16

                COUNT ONE—CONSPIRACY (ALL DEFENDANTS)

                Defendants Katherine P. Kealoha, Louis M. Kealoha, Derek Wayne

  Hahn, Minh-Hung Nguyen, and Gordon Shiraishi are charged in Count One of the

  indictment with conspiring to commit an offense against the United States. In

  order for a defendant to be found guilty of that charge, the government must prove

  each of the following elements beyond a reasonable doubt:

                First, beginning on or about June 2011, and continuing to no later than

  October 2017, there was an agreement between two or more persons to commit at

  least one of the crimes as charged in the indictment;

                Second, the defendant became a member of the conspiracy knowing

  of at least one of its objects and intending to help accomplish it; and

                Third, one of the members of the conspiracy performed at least one

  overt act on or after October 19, 2012 for the purpose of carrying out the

  conspiracy.

                A conspiracy is a kind of criminal partnership—an agreement of two

  or more persons to commit one or more crimes. The crime of conspiracy is the

  agreement to do something unlawful; it does not matter whether the crime agreed

  upon was committed.


                                            18
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 20 of 61               PageID #:
                                    8799



               For a conspiracy to have existed, it is not necessary that the

  conspirators made a formal agreement or that they agreed on every detail of the

  conspiracy. It is not enough, however, that they simply met, discussed matters of

  common interest, acted in similar ways, or perhaps helped one another. You must

  find that there was a plan to commit at least one of the crimes alleged in the

  indictment as an object of the conspiracy with all of you agreeing as to the

  particular crime which the conspirators agreed to commit. The agreement need not

  be explicit, and can be proved by direct or circumstantial evidence, including

  inferences from circumstantial evidence.

               One becomes a member of a conspiracy by willfully participating in

  the unlawful plan with the intent to advance or further some object or purpose of

  the conspiracy, even though the person does not have full knowledge of all the

  details of the conspiracy. Furthermore, one who willfully joins an existing

  conspiracy is as responsible for it as the originators. On the other hand, one who

  has no knowledge of a conspiracy, but happens to act in a way which furthers some

  object or purpose of the conspiracy, does not thereby become a conspirator.

  Similarly, a person does not become a conspirator merely by associating with one

  or more persons who are conspirators, nor merely by knowing that a conspiracy

  exists.


                                             19
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 21 of 61              PageID #:
                                    8800



                An overt act does not itself have to be unlawful. A lawful act may be

  an element of a conspiracy if it was done for the purpose of carrying out the

  conspiracy. The government is not required to prove that each defendant

  personally did one of the overt acts. You need not unanimously agree on the

  particular overt act that was committed in furtherance of the agreed-upon

  conspiracy.




                                           20
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 22 of 61             PageID #:
                                    8801



                          COURT’S INSTRUCTION NO. 17

               A conspiracy may continue for a long period of time and may include

  the performance of many transactions. It is not necessary that all members of the

  conspiracy join it at the same time, and one may become a member of a conspiracy

  without full knowledge of all the details of the unlawful scheme or the names,

  identities, or locations of all of the other members.

               Even though a defendant did not directly conspire with all of the other

  defendants or other conspirators in the overall scheme, the defendant has, in effect,

  agreed to participate in the conspiracy if the government proves each of the

  following beyond a reasonable doubt:

               First, that the defendant directly conspired with one or more

  conspirators to carry out at least one of the “objects” of the conspiracy;

               Second, that the defendant knew or had reason to know that other

  conspirators were involved with those with whom the defendant directly conspired;

  and,

               Third, that the defendant had reason to believe that whatever benefits

  the defendant might get from the conspiracy were probably dependent upon the

  success of the entire venture.




                                            21
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 23 of 61             PageID #:
                                    8802



               It is not a defense that a person’s participation in a conspiracy was

  minor or for a short period of time.




                                           22
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 24 of 61             PageID #:
                                    8803



                          COURT’S INSTRUCTION NO. 18

               The conspiracy offense charged in Count One of the indictment

  alleges as objects of the conspiracy that the defendants agreed to commit four

  crimes against the United States. In order to find a defendant guilty of this charge

  of conspiracy, you must unanimously find that there was an agreement to commit

  at least one of these four crimes, with all of you agreeing as to the particular crime

  the conspirators agreed to commit. It does not matter whether the crime agreed

  upon was committed.

               The four crimes charged as objects of the conspiracy are as follows:

                             1. Deprivation of Civil Rights

               The indictment charges as an object of the conspiracy a crime of

  deprivation of Gerard Puana’s civil rights. This crime has the following elements:

               First, the defendant was acting under color of law when the defendant

  committed the acts charged;

               Second, the defendant deprived Gerard Puana of his right to be free

  from unreasonable searches and seizures, which are rights secured by the Fourth

  Amendment to the United States Constitution, and,

               Third, the defendant acted willfully.




                                            23
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 25 of 61             PageID #:
                                    8804



               A person acts under “color of law” when that person exercises power

  that he or she possesses by virtue of state, county, or municipal law and made

  possible only because he or she is clothed with that authority. Further, a person

  acts under “color of law” when he or she acts in his or her official capacity or

  purports or claims to act in his or her official capacity. Action under “color of

  law” includes the abuse or misuse of the power possessed by the defendant by

  virtue of his or her office or official position. A private person acts under “color of

  law” if that person is a willful participant in joint activity with someone that person

  knows to be a public official.

               For this crime, a defendant acts “willfully” if the defendant acted with

  a bad purpose, intending to deprive Gerard Puana of these Constitutional rights.

  The defendant must act voluntarily and deliberately, not through ignorance,

  mistake or accident.

               The Fourth Amendment of the United States Constitution applies to a

  person acting under color of law, and generally prohibits entering into a person’s

  home or car without a warrant. The Fourth Amendment also generally prohibits

  intentionally seizing a person’s property without a warrant.

               The Fourth Amendment also generally prohibits arrests without a

  warrant, unless an officer has probable cause to believe that an individual


                                            24
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 26 of 61                PageID #:
                                    8805



  committed a crime. Probable cause is defined as a fair probability that an

  individual has committed a crime.

               A false arrest or false imprisonment violates the Fourth Amendment.

  A defendant does not have to personally commit the unlawful search, seizure, or

  arrest—it is sufficient if a defendant willfully caused one of these acts to be done.

                        2. Obstruction of an Official Proceeding

               Next, the indictment charges as an object of the conspiracy the crime

  of obstruction of an official proceeding. This crime has the following elements:

               First, the defendant influenced, obstructed, or impeded the due

  administration of justice in an official proceeding, by making false statements in an

  ongoing criminal trial against Gerard Puana in the United States District Court for

  the District of Hawaii, or before the federal grand jury for the District of Hawaii;

               Second, the false statement was material to the official proceeding;

  that is, it had a natural tendency to influence, or was capable of influencing, the

  decisions and activities in the criminal case against Gerard Puana in the United

  States District Court for the District of Hawaii, or before the federal grand jury for

  the District of Hawaii; and,

               Third, the defendant acted corruptly, that is, with the intent and

  purpose of obstructing justice.


                                            25
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 27 of 61                PageID #:
                                    8806



                 3. False Statement to a Federal Government Agency

               Next, the indictment charges as an object of the conspiracy the crime

  of knowingly and willfully make a false statement in a matter within the

  jurisdiction of a federal governmental agency or department. This crime has the

  following elements:

               First, the defendant made a false statement;

               Second, the statement was made in a matter within the jurisdiction of

  the Federal Bureau of Investigation (FBI) or the United States Postal Inspection

  Service (USPIS);

               Third, the defendant acted willfully; that is, the defendant acted

  deliberately and with knowledge both that the statement was untrue and that his or

  her conduct was unlawful; and,

               Fourth, the statement was material to the activities or decisions of the

  FBI or the USPIS; that is, it had a natural tendency to influence, or was capable of

  influencing, the FBI’s or USPIS’s decisions or activities.

               The false statement need not have actually influenced the FBI or

  USPIS, and the FBI or USPIS need not rely on the information in fact for it to be

  material.




                                           26
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 28 of 61            PageID #:
                                    8807



                                4. Obstruction of Justice

               Finally, the indictment charges as an object of the conspiracy the

  crime of knowingly altering and falsifying records, documents, and tangible

  objects with the intent to impede, obstruct, and influence the investigation of a

  matter within the jurisdiction of a department and agency of the United States.

  This crime has the following elements:

               First, the defendant knowingly altered or falsified a record, document

  or tangible object; and,

               Second, the defendant acted with the intent to impede, obstruct or

  influence an actual or contemplated investigation of a matter within the jurisdiction

  of any department or agency of the United States.

               The government need not prove that the defendant’s sole or even

  primary intention was to obstruct justice so long as the government proves beyond

  a reasonable doubt that one of the defendant’s intentions was to obstruct justice.

  The defendant’s intention to obstruct justice must be substantial.




                                            27
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 29 of 61            PageID #:
                                    8808



                          COURT’S INSTRUCTION NO. 19

               You must decide whether the conspiracy charged in the indictment

  existed, and, if it did, who at least some of its members were. If you find that the

  conspiracy charged did not exist, then you must return a not guilty verdict as to

  Count One for all defendants, even though you may find that some other

  conspiracy existed. Similarly, if you find that any defendant was not a member of

  the charged conspiracy, then you must find that defendant not guilty, even though

  that defendant may have been a member of some other conspiracy.




                                            28
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 30 of 61             PageID #:
                                    8809



                          COURT’S INSTRUCTION NO. 20

    COUNT TWO—ATTEMPT TO OBSTRUCT AN OFFICIAL PROCEEDING
                    (LOUIS M. KEALOHA)

               Defendant Louis M. Kealoha is charged in Count Two of the

  indictment with attempt to obstruct an official proceeding.

               Specifically, the indictment charges that, on or about December 4,

  2014, during the criminal trial of Gerard Puana in the United States District Court

  for the District of Hawaii, Defendant Louis M. Kealoha testified falsely that the

  person depicted in the surveillance video of the alleged mailbox theft on June 21,

  2013, was Gerard Puana.

               In order for Defendant Louis M. Kealoha to be found guilty of this

  charge, the government must prove each of the following elements beyond a

  reasonable doubt:

               First, on or about December 4, 2014, Defendant Louis M. Kealoha

  attempted to influence, obstruct, or impede the criminal trial of Gerard Puana in the

  United States District Court for the District of Hawaii by making a false statement;

               Second, the false statement was material to the official proceeding;

  that is, it had a natural tendency to influence, or was capable of influencing, the

  decisions and activities in the criminal trial of Gerard Puana in the United States

  District Court for the District of Hawaii; and,

                                            29
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 31 of 61          PageID #:
                                    8810



               Third, Defendant Louis M. Kealoha acted corruptly, that is, with the

  intent and purpose of obstructing justice.




                                           30
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 32 of 61              PageID #:
                                    8811



                           COURT’S INSTRUCTION NO. 21

                     (PINKERTON RULE OF RESPONSIBILITY)

               A member of a conspiracy who commits another crime during the

  existence or life of a conspiracy and commits this other crime in order to further or

  somehow advance the goals or objectives of the conspiracy may be considered by

  you to be acting as the agent of the other members of the conspiracy. The illegal

  actions of this conspirator in committing this other crime may be attributed to other

  individuals who are at that time members of the conspiracy. Under certain

  conditions, therefore, a defendant may be found guilty of this other crime even

  though he or she did not participate directly in the acts constituting that offense.

               This rule of criminal responsibility is referred to in these instructions

  as the “Pinkerton rule” based on the name of a Supreme Court case. The

  Pinkerton rule applies to Counts Two, Three, Six, Eight, and Ten as instructed

  below.




                                            31
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 33 of 61          PageID #:
                                    8812



                         COURT’S INSTRUCTION NO. 22

   COUNT TWO—ATTEMPT TO OBSTRUCT AN OFFICIAL PROCEEDING
                   UNDER THE PINKERTON RULE
   (KATHERINE P. KEALOHA, DEREK WAYNE HAHN, AND MINH-HUNG
                           NGUYEN)

              Count Two as to Katherine P. Kealoha, Derek Wayne Hahn, and

  Minh-Hung Nguyen is based on the “Pinkerton rule” as described in Court’s

  Instruction No. 21.

              Accordingly, based on the attempt-to-obstruct-an-official-proceeding

  charge against Louis M. Kealoha in Count Two, Defendants Katherine P. Kealoha,

  Derek Wayne Hahn, and Minh-Hung Nguyen are also charged with attempt to

  obstruct an official proceeding in Count Two.

              You may find Defendants Katherine P. Kealoha, Derek Wayne Hahn,

  or Minh-Hung Nguyen guilty of attempting to obstruct an official proceeding as

  charged in Count Two, if the government has proved each of the following

  elements beyond a reasonable doubt:

              First, Defendant Louis M. Kealoha committed the crime of attempting

  to obstruct an official proceeding as alleged in Count Two; that is, you have found

  Louis M. Kealoha guilty of Count Two;




                                           32
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 34 of 61        PageID #:
                                    8813



              Second, Defendant Louis M. Kealoha was a member of the conspiracy

  charged in Count One of the indictment; that is, you have found Louis M. Kealoha

  guilty of Count One;

              Third, Defendant Louis M. Kealoha committed the crime charged in

  Count Two in furtherance of the conspiracy;

              Fourth, as to Katherine P. Kealoha, Derek Wayne Hahn, and Minh-

  Hung Nguyen, he or she was a member of the same conspiracy at the time the

  offense charged in Count Two was committed by Louis M. Kealoha; and,

              Fifth, the offense charged in Count Two committed by Louis M.

  Kealoha fell within the scope of the unlawful agreement and could reasonably have

  been foreseen to be a necessary or natural consequence of the unlawful agreement.

              You are to consider these elements as to Katherine P. Kealoha, Derek

  Wayne Hahn, and Minh-Hung Nguyen separately.




                                         33
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 35 of 61             PageID #:
                                    8814



                          COURT’S INSTRUCTION NO. 23

   COUNT THREE—ATTEMPT TO OBSTRUCT AN OFFICIAL PROCEEDING
                    (GORDON SHIRAISHI)

               Defendant Gordon Shiraishi is charged in Count Three of the

  indictment with attempt to obstruct an official proceeding.

               Specifically, the indictment charges that, on or about January 7, 2016,

  before the federal grand jury for the District of Hawaii, Defendant Gordon

  Shiraishi testified falsely, first, that on the morning of June 22, 2013, around 9:00

  a.m., he received a call on his cell phone from Louis M. Kealoha about the

  Kealohas’ missing mailbox, and, second, that Defendant Gordon Shiraishi called

  Derek Wayne Hahn and directed Hahn to send a Criminal Intelligence Unit

  technician to the Kealohas’ residence to recover the hard drive from the video

  surveillance system.

               In order for Defendant Gordon Shiraishi to be found guilty of this

  charge, the government must prove each of the following elements beyond a

  reasonable doubt:

               First, on or about January 7, 2016, Defendant Gordon Shiraishi

  attempted to influence, obstruct, or impede an official proceeding by making false

  statements before the federal grand jury for the District of Hawaii, with all of you

  agreeing as to which statement was false;

                                            34
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 36 of 61             PageID #:
                                    8815



               Second, the false statement was material to the official proceeding;

  that is, it had a natural tendency to influence, or was capable of influencing, the

  decisions and activities of the federal grand jury for the District of Hawaii; and,

               Third, Defendant Gordon Shiraishi acted corruptly, that is, with the

  intent and purpose of obstructing justice.




                                            35
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 37 of 61           PageID #:
                                    8816



                          COURT’S INSTRUCTION NO. 24

   COUNT THREE—ATTEMPT TO OBSTRUCT AN OFFICIAL PROCEEDING
                   UNDER THE PINKERTON RULE
  (KATHERINE P. KEALOHA, LOUIS M. KEALOHA, DEREK WAYNE HAHN,
                    AND MINH-HUNG NGUYEN)

               Count Three as to Defendants Katherine P. Kealoha, Louis M.

  Kealoha, Derek Wayne Hahn, and Minh-Hung Nguyen is based on the “Pinkerton

  rule” as described in Court’s Instruction No. 21.

               Accordingly, based on the attempt-to-obstruct-an-official-proceeding

  charge against Defendant Gordon Shiraishi in Count Three of the indictment,

  Defendants Katherine P. Kealoha, Louis M. Kealoha, Derek Wayne Hahn, and

  Minh-Hung Nguyen are also charged with obstruction of an official proceeding in

  Count Three.

               You may find Defendants Katherine P. Kealoha, Louis M. Kealoha,

  Derek Wayne Hahn, or Minh-Hung Nguyen guilty of attempt to obstruct an official

  proceeding as charged in Count Three, if the government has proved each of the

  following elements beyond a reasonable doubt:

               First, Defendant Gordon Shiraishi committed the crime of attempt to

  obstruct an official proceeding as alleged in Count Three; that is, you have found

  Defendant Gordon Shiraishi guilty of Count Three;



                                           36
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 38 of 61           PageID #:
                                    8817



               Second, Defendant Gordon Shiraishi was a member of the conspiracy

  charged in Count One of the indictment; that is, you have found Defendant Gordon

  Shiraishi guilty of Count One;

              Third, Defendant Gordon Shiraishi committed the crime charged in

  Count Three in furtherance of the conspiracy;

               Fourth, as to Katherine P. Kealoha, Louis M. Kealoha, Derek Wayne

  Hahn, and Minh-Hung Nguyen, he or she was a member of the same conspiracy at

  the time the offense charged in Count Three was committed by Defendant Gordon

  Shiraishi; and,

               Fifth, the offense charged in Count Three committed by Defendant

  Gordon Shiraishi fell within the scope of the unlawful agreement and could

  reasonably have been foreseen to be a necessary or natural consequence of the

  unlawful agreement.

               You are to consider these elements as to Katherine P. Keahola, Louis

  M. Kealoha, Derek Wayne Hahn, and Minh-Hung Nguyen separately.




                                          37
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 39 of 61                 PageID #:
                                    8818



                           COURT’S INSTRUCTION NO. 25

     COUNT SIX—ATTEMPT TO OBSTRUCT AN OFFICIAL PROCEEDING
                    (MINH-HUNG NGUYEN)

               Defendant Minh-Hung Nguyen is charged in Count Six of the

  indictment with attempt to obstruct an official proceeding.

               Specifically, the indictment charges that, on or about April 21, 2016,

  before the federal grand jury for the District of Hawaii, Defendant Minh-Hung

  Nguyen testified falsely, first, that he was standing next to Niall Silva at the

  Kealohas’ residence when the original hard drive containing the surveillance video

  of the alleged mailbox theft was retrieved from the residence, and, second, that

  Gerard Puana was the person depicted in the surveillance video of the alleged

  mailbox theft.

               In order for Defendant Minh-Hung Nguyen to be found guilty of this

  charge, the government must prove each of the following elements beyond a

  reasonable doubt:

               First, on or about April 21, 2016, Defendant Minh-Hung Nguyen

  attempted to influence, obstruct, or impede an official proceeding by making false

  statements before the federal grand jury for the District of Hawaii, with all of you

  agreeing as to which statement was false;



                                            38
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 40 of 61             PageID #:
                                    8819



               Second, the false statement was material to the official proceeding;

  that is, it had a natural tendency to influence, or was capable of influencing, the

  decisions and activities of the federal grand jury for the District of Hawaii; and,

               Third, Defendant Minh-Hung Nguyen acted corruptly, that is, with the

  intent and purpose of obstructing justice.




                                            39
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 41 of 61            PageID #:
                                    8820



                          COURT’S INSTRUCTION NO. 26

    COUNT SIX—ATTEMPT TO OBSTRUCT AN OFFICIAL PROCEEDING
                   UNDER THE PINKERTON RULE
  (KATHERINE P. KEALOHA, LOUIS M. KEALOHA, DEREK WAYNE HAHN,
                     AND GORDON SHIRAISHI)

               Count Six as to Defendants Katherine P. Kealoha, Louis M. Kealoha,

  Derek Wayne Hahn, and Gordon Shiraishi is based on the “Pinkerton rule” as

  described in Court’s Instruction No. 21.

               Accordingly, based on the attempt-to-obstruct-an-official-proceeding

  charge against Defendant Minh-Hung Nguyen in Count Six of the indictment,

  Defendants Katherine P. Kealoha, Louis M. Kealoha, Derek Wayne Hahn, and

  Gordon Shiraishi are also charged with obstruction of an official proceeding in

  Count Six.

               You may find Defendants Katherine P. Kealoha, Louis M. Kealoha,

  Derek Wayne Hahn, or Gordon Shiraishi guilty of attempting to obstruct an official

  proceeding as charged in Count Six, if the government has proved each of the

  following elements beyond a reasonable doubt:

               First, Defendant Minh-Hung Nguyen committed the crime of attempt

  to obstruct an official proceeding as alleged in Count Six; that is, you have found

  Defendant Minh-Hung Nguyen guilty of Count Six;



                                             40
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 42 of 61           PageID #:
                                    8821



              Second, Defendant Minh-Hung Nguyen was a member of the

  conspiracy charged in Count One of the indictment; that is, you have found

  Defendant Minh-Hung Nguyen guilty of Count One;

              Third, Defendant Minh-Hung Nguyen committed the crime charged in

  Count Six in furtherance of the conspiracy;

              Fourth, as to Katherine P. Kealoha, Louis M. Kealoha, Derek Wayne

  Hahn, and Gordon Shiraishi, he or she was a member of the same conspiracy at the

  time the offense charged in Count Six was committed by Defendant Minh-Hung

  Nguyen; and,

              Fifth, the offense charged in Count Six committed by Defendant

  Minh-Hung Nguyen fell within the scope of the unlawful agreement and could

  reasonably have been foreseen to be a necessary or natural consequence of the

  unlawful agreement.

              You are to consider these elements as to Katherine P. Kealoha, Louis

  M. Kealoha, Derek Wayne Hahn, and Gordon Shiraishi separately.




                                          41
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 43 of 61             PageID #:
                                    8822



                          COURT’S INSTRUCTION NO. 27

   COUNT EIGHT—ATTEMPT TO OBSTRUCT AN OFFICIAL PROCEEDING
                   (MINH-HUNG NGUYEN)

               Defendant Minh-Hung Nguyen is charged in Count Eight of the

  indictment with attempt to obstruct an official proceeding.

               Specifically, the indictment charges that, on or about May 19, 2016,

  before the federal grand jury for the District of Hawaii, Defendant Minh-Hung

  Nguyen testified in a false and misleading manner by stating that he did not recall

  communicating with Niall Silva about the false information they were providing to

  the United States Postal Inspection Service and in Gerard Puana’s criminal trial.

               In order for Defendant Minh-Hung Nguyen to be found guilty of this

  charge, the government must prove each of the following elements beyond a

  reasonable doubt:

               First, on or about May 19, 2016, Defendant Minh-Hung Nguyen

  attempted to influence, obstruct, or impede an official proceeding by making a

  false statement before the federal grand jury for the District of Hawaii, with all of

  you agreeing as to which statement was false;

               Second, the false statement was material to the official proceeding;

  that is, it had a natural tendency to influence, or was capable of influencing, the

  decisions and activities of the federal grand jury for the District of Hawaii; and,

                                            42
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 44 of 61        PageID #:
                                    8823



               Third, Defendant Minh-Hung Nguyen acted corruptly, that is, with the

  intent and purpose of obstructing justice.




                                           43
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 45 of 61            PageID #:
                                    8824



                           COURT’S INSTRUCTION NO. 28

   COUNT EIGHT—ATTEMPT TO OBSTRUCT AN OFFICIAL PROCEEDING
                    UNDER THE PINKERTON RULE
     (KATHERINE P. KEALOHA, LOUIS M. KEALOHA, DEREK WAYNE
                  HAHN, AND GORDON SHIRAISHI)

                 Count Eight as to Defendants Katherine P. Kealoha, Louis M.

  Kealoha, Derek Wayne Hahn, and Gordon Shiraishi is based on the “Pinkerton

  rule” as described in Court’s Instruction No. 21.

                 Accordingly, based on the attempt-to-obstruct-an-official-proceeding

  charge against Defendant Minh-Hung Nguyen in Count Eight of the indictment,

  Defendants Katherine P. Kealoha, Louis M. Kealoha, Derek Wayne Hahn, and

  Gordon Shiraishi are also charged with obstruction of an official proceeding in

  Count Eight.

                 You may find Defendants Katherine P. Kealoha, Louis M. Kealoha,

  Derek Wayne Hahn, or Gordon Shiraishi guilty of attempt to obstruct an official

  proceeding as charged in Count Eight, if the government has proved each of the

  following elements beyond a reasonable doubt:

                 First, Defendant Minh-Hung Nguyen committed the crime of attempt

  to obstruct an official proceeding as alleged in Count Eight; that is, you have found

  Defendant Minh-Hung Nguyen guilty of Count Eight;



                                            44
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 46 of 61           PageID #:
                                    8825



              Second, Defendant Minh-Hung Nguyen was a member of the

  conspiracy charged in Count One of the indictment; that is, you have found

  Defendant Minh-Hung Nguyen guilty of Count One;

              Third, Defendant Minh-Hung Nguyen committed the crime charged in

  Count Eight in furtherance of the conspiracy;

              Fourth, as to Katherine P. Kealoha, Louis M. Kealoha, Derek Wayne

  Hahn, and Gordon Shiraishi, he or she was a member of the same conspiracy at the

  time the offense charged in Count Eight was committed by Defendant Minh-Hung

  Nguyen; and,

              Fifth, the offense charged in Count Eight committed by Defendant

  Minh-Hung Nguyen fell within the scope of the unlawful agreement and could

  reasonably have been foreseen to be a necessary or natural consequence of the

  unlawful agreement.

              You are to consider these elements as to Katherine P. Kealoha, Louis

  M. Kealoha, Derek Wayne Hahn, and Gordon Shiraishi separately.




                                          45
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 47 of 61           PageID #:
                                    8826



                          COURT’S INSTRUCTION NO. 29

           COUNT TEN—FALSE STATEMENT (GORDON SHIRAISHI)

               Defendant Gordon Shiraishi is charged in Count Ten of the indictment

  with knowingly and willfully making a false statement in a matter within the

  jurisdiction of a federal governmental agency or department.

               Specifically, the indictment alleges that, on or about November 16,

  2015, Defendant Gordon Shiraishi falsely stated to the Federal Bureau of

  Investigation (FBI), first, that on June 22, 2013, at around 9:00 a.m., Defendant

  Gordon Shiraishi received a call on his cell phone from Defendant Louis M.

  Kealoha complaining that his mailbox was gone, and second, that Defendant

  Gordon Shiraishi contacted Defendant Derek Wayne Hahn soon thereafter and

  directed that a technician from the Criminal Intelligence Unit be sent to Defendant

  Louis M. Kealoha’s home to examine the video surveillance footage.

               In order for Defendant Gordon Shiraishi to be found guilty of this

  charge, the government must prove each of the following elements beyond a

  reasonable doubt:

               First, on or about November 16, 2015, Defendant Gordon Shiraishi

  made a false statement to the FBI, with all of you agreeing as to which statement

  was false;


                                           46
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 48 of 61             PageID #:
                                    8827



               Second, the statement was made in a matter within the jurisdiction of

  the FBI;

               Third, Defendant Gordon Shiraishi acted willfully; that is, the

  defendant acted deliberately and with the knowledge both that the statement was

  untrue and that his conduct was unlawful; and,

               Fourth, the statement was material to the activities or decisions of the

  FBI; that is, it had a natural tendency to influence, or was capable of influencing,

  the FBI’s decisions or activities.

               The false statement need not have actually influenced the FBI, and the

  FBI need not rely on the information in fact for it to be material.




                                            47
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 49 of 61         PageID #:
                                    8828



                         COURT’S INSTRUCTION NO. 30

     COUNT TEN—FALSE STATEMENT UNDER THE PINKERTON RULE
  (KATHERINE P. KEALOHA, LOUIS M. KEALOHA, DEREK WAYNE HAHN,
                    AND MINH-HUNG NGUYEN)

              Count Ten as to Defendants Katherine P. Kealoha, Louis M. Kealoha,

  Derek Wayne Hahn, and Minh-Hung Nguyen is based on the “Pinkerton rule” as

  described in Court’s Instruction No. 21.

              Accordingly, based on the making-a-false-statement charge against

  Defendant Gordon Shiraishi in Count Ten of the indictment, Defendants Katherine

  P. Kealoha, Louis M. Kealoha, Derek Wayne Hahn, and Minh-Hung Nguyen are

  also charged with making a false statement in Count Ten.

              You may find Defendants Katherine P. Kealoha, Louis M. Kealoha,

  Derek Wayne Hahn, or Minh-Hung Nguyen guilty of making a false statement as

  charged in Count Ten, if the government has proved each of the following

  elements beyond a reasonable doubt:

              First, Defendant Gordon Shiraishi committed the crime of making a

  false statement as alleged in Count Ten; that is, you have found Defendant Gordon

  Shiraishi guilty of Count Ten;




                                             48
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 50 of 61           PageID #:
                                    8829



               Second, Defendant Gordon Shiraishi was a member of the conspiracy

  charged in Count One of the indictment; that is, you have found Defendant Gordon

  Shiraishi guilty of Count One;

               Third, Defendant Gordon Shiraishi committed the crime charged in

  Count Ten in furtherance of the conspiracy;

               Fourth, as to Katherine P. Kealoha, Louis M. Kealoha, Derek Wayne

  Hahn, and Minh-Hung Nguyen, he or she was a member of the same conspiracy at

  the time the offense charged in Count Ten was committed by Defendant Gordon

  Shiraishi; and,

               Fifth, the offense charged in Count Ten committed by Defendant

  Gordon Shiraishi fell within the scope of the unlawful agreement and could

  reasonably have been foreseen to be a necessary or natural consequence of the

  unlawful agreement.

               You are to consider these elements as to Katherine P. Kealoha, Louis

  M. Kealoha, Derek Wayne Hahn, and Minh-Hung Nguyen separately.




                                          49
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 51 of 61            PageID #:
                                    8830



                          COURT’S INSTRUCTION NO. 31

               An act is done “knowingly” if the defendant is aware of the act and

  does not act through ignorance, mistake, or accident. You may consider evidence

  of the defendant’s words, acts, or omissions, along with all the other evidence, in

  deciding whether the defendant acted knowingly.




                                           50
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 52 of 61          PageID #:
                                    8831



                         COURT’S INSTRUCTION NO. 32

              You have heard evidence that Katherine P. Kealoha engaged in

  certain conduct, such as obtaining funds from Gerard Puana for investment and

  events surrounding the reverse mortgage, including the notary public identified as

  Alison Lee Wong. This evidence was admitted for the limited purpose of showing

  motive to commit the charged offenses in the indictment, and to provide

  background and context to the charged crimes. You may not consider this

  evidence for any other purpose.




                                          51
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 53 of 61         PageID #:
                                    8832



                         COURT’S INSTRUCTION NO. 33

              You have heard evidence concerning the outcome of the prior civil

  lawsuit in the State of Hawaii between Florence Puana, Gerard Puana and

  Katherine P. Kealoha. This evidence was admitted for the sole purpose of

  assessing the credibility of the testimony of Gerard Puana and/or Florence Puana.

  Thus, you may not consider this evidence for any purpose or reason other than the

  credibility of Gerard Puana and/or Florence Puana.




                                          52
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 54 of 61            PageID #:
                                    8833



                          COURT’S INSTRUCTION NO. 34

               Certain charts and summaries have been admitted into evidence and

  will go into the jury room with you. Charts and summaries are only as good as the

  underlying supporting material. You should, therefore, give them only such

  weight as you think the underlying material deserves.

               You were also shown other charts and summaries which were not

  admitted into evidence. During trial, these were sometimes referred to as

  demonstrative exhibits. These charts and summaries were shown to you in order to

  help explain the evidence in the case. They will not go into the jury room with

  you. These charts are not themselves evidence or proof of any facts. If they do not

  correctly reflect the facts or figures shown by the evidence in the case, you should

  disregard these charts and summaries and determine the facts from the underlying

  evidence.




                                           53
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 55 of 61            PageID #:
                                    8834



                          COURT’S INSTRUCTION NO. 35

               A separate crime or offense is charged against one or more of the

  defendants in each count of the indictment. Each offense, and the evidence

  pertaining to it, should be considered by you separately. Also, the case of each

  defendant should be considered by you separately and individually.

               I caution you, members of the jury, that you are here to determine

  whether each of the defendants is guilty or not guilty from the evidence in this

  case. The defendants are not on trial for any act or conduct or offense not alleged

  in the indictment. Nor are you called upon to return a verdict as to the guilt of any

  other person or persons not on trial as a defendant in this case.

               Also, the punishment provided by law for the offenses charged in the

  indictment is a matter exclusively within the province of the judge, and should

  never be considered by the jury in any way in arriving at an impartial verdict.




                                            54
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 56 of 61        PageID #:
                                    8835



                         COURT’S INSTRUCTION NO. 36

               Some of you took notes during the trial. Whether or not you took

  notes, you should rely on your own memory of what was said. Notes are only to

  assist your memory. You should not be overly influenced by your notes or those

  of other jurors.




                                          55
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 57 of 61              PageID #:
                                    8836



                           COURT’S INSTRUCTION NO. 37

               Remember that even during your deliberations, my mandate to you

  still applies that you not read any news stories or articles, listen to any radio, watch

  any television reports, or review any social media about the case or about anyone

  who has anything to do with it. Do not do any research, such as searching the

  internet, or using other reference materials, and do not make any investigation

  about the case on your own. And do not discuss the case in any manner with

  others, directly or through social media. You may only discuss the case with your

  fellow jurors during your deliberations, with all twelve of you present.




                                             56
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 58 of 61              PageID #:
                                    8837



                           COURT’S INSTRUCTION NO. 38

               Each verdict must represent the considered judgment of each juror. In

  order to return a verdict, it is necessary that each juror agree thereto. In other

  words, your verdict must be unanimous.

               It is your duty as jurors to consult with one another, and to deliberate

  in an effort to reach agreement if you can do so without violence to individual

  judgment. Each of you must decide the case for yourself, but only after an

  impartial consideration of the evidence in the case with your fellow jurors. In the

  course of your deliberations, do not hesitate to re-examine your own views and

  change your opinion if convinced it is erroneous. But do not surrender your honest

  conviction as to the weight or effect of the evidence solely because of the opinion

  of your fellow jurors, or for the mere purpose of returning a verdict.

               Remember at all times, you are not partisans. You are judges—judges

  of the facts. Your sole interest is to seek the truth from the evidence in the case.




                                             57
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 59 of 61            PageID #:
                                    8838



                          COURT=S INSTRUCTION NO. 39

               Upon retiring to the jury room you should first select one juror to act

  as your foreperson who will preside over your deliberations and will be your

  spokesperson here in court. Verdict forms have been prepared for your

  convenience.

               You will be given six verdict forms—one for each Count of the

  indictment. When completing the verdict forms, consider that some of the charges

  are interconnected and thus—for Counts Two, Three, Six, Eight, and Ten of the

  indictment—you will have to first determine if the one of the defendants is not

  guilty or guilty before next considering whether the other defendants for that count

  are not guilty or guilty under the “Pinkerton rule.”

               For example, for Count Two of the indictment, you should first

  determine if Louis M. Kealoha is not guilty or guilty. If you find Louis M.

  Kealoha not guilty of Count Two, then the other defendants charged in Count Two

  must be found not guilty as well. But if you find Louis M. Kealoha guilty of Count

  Two, then you must determine if the other defendants charged in Count Two under

  the “Pinkerton rule” are not guilty or guilty based on my instructions.

               So, by way of example, for Count Two you should first deliberate as

  to whether Louis M. Kealoha is guilty or not guilty. If you find Louis M. Kealoha

  not guilty, then on the verdict form indicate not guilty as to Count Two as to all

                                            58
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 60 of 61           PageID #:
                                    8839



  defendants charged in Count Two of the indictment. But if you find Louis M.

  Kealoha guilty as to Count Two, then you must make a separate determination

  under the “Pinkerton rule” whether Katherine P. Kealoha is not guilty or guilty as

  to Count Two; whether Derek Wayne Hahn is not guilty or guilty as to Count Two;

  and whether Minh-Hung Nguyen is not guilty or guilty as to Count Two.

              Thus, I suggest that you began your deliberations with Count One.

  Once you have reached a verdict on Count One, you can then deliberate on Counts

  Two, Three, Six, Eight, and Ten in any order. But I suggest that as you consider

  each of these counts, you deliberate as follows: For Count Two, start your

  deliberations with Louis M. Kealoha, and then turn to the other defendants charged

  in Count Two; for Count Three, start your deliberations with Gordon Shiraishi, and

  then turn to the other defendants charged in Count Three; for Count Six, start your

  deliberations with Minh-Hung Nguyen, and turn to the other defendants charged in

  Count Six; for Count Eight, start your deliberations with Minh-Hung Nguyen, and

  then turn to the other defendants charged in Count Eight; and for Count Ten, start

  your deliberations with Gordon Shiraishi, and then turn to the other defendants

  charged in Count Ten.




                                           59
Case 1:17-cr-00582-JMS-WRP Document 824 Filed 06/26/19 Page 61 of 61            PageID #:
                                    8840



               You will take the verdict forms to the jury room and when you have

  reached unanimous agreement as to your verdicts, you will have your foreperson

  fill them in, date and sign them, and then return to the courtroom.

               If, during your deliberations, you desire to communicate with the

  court, please put your message or question in a note, have the foreperson sign the

  note, and pass the note to the marshal who will bring it to my attention. I will then

  respond as promptly as possible, either in writing or by having you return to the

  courtroom so that I can address you orally. I caution you, however, that you

  should never state or specify your numerical division at any time. For example,

  you should never state that “x” number of jurors are leaning or voting one way and

  “x” number of jurors are leaning or voting another way.




                                           60
